Case: 19-10813     Document: 00516193107         Page: 1   Date Filed: 02/07/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 7, 2022
                                  No. 19-10813                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                     versus

   Treshun Devonte Bates,

                                                       Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CR-24-1


                   ON REMAND FROM
        THE SUPREME COURT OF THE UNITED STATES

   Before King, Graves, and Willett, Circuit Judges.
   Per Curiam:
         Treshun Devonte Bates was convicted of being a felon in possession
   of a firearm. He now appeals his 71-month sentence, contending that the
   district court improperly applied an enhancement under the Sentencing
   Guidelines for defendants with prior felony convictions for “crime[s] of
   violence.” U.S.S.G. § 2K2.1(a)(4)(A). Bates’s prior conviction was for
   Texas’s version of assault of a public servant, which has a minimum mental-
Case: 19-10813        Document: 00516193107               Page: 2      Date Filed: 02/07/2022




                                          No. 19-10813


   state requirement of recklessness. See Tex. Penal Code § 22.01(a)(1),
   (b)(1). Recklessness crimes, Bates argues, cannot qualify as crimes of
   violence under the Sentencing Guidelines’ version of the “elements clause.”
   See U.S.S.G. § 4B1.2(a)(1) (defining crimes of violence as including certain
   offenses that “ha[ve] as an element the use, attempted use, or threatened use
   of physical force against the person of another”). We agree, and therefore
   VACATE and REMAND to the district court for resentencing.
           We previously rejected Bates’s argument. Our then-binding circuit
   precedent squarely held that Texas assault of a public servant could qualify
   as a crime of violence under the elements clause—even if the crime, itself,
   can be committed recklessly. See United States v. Bates, 797 F. App’x 888,
   888 (5th Cir. 2020) (per curiam). We therefore initially affirmed the district
   court. Id. Bates petitioned the Supreme Court for review. The Supreme
   Court then issued its judgment in Borden v. United States, 141 S. Ct. 1817
   (2021) (plurality opinion), granted Bates’s petition, vacated our judgment,
   and remanded back to us “for further consideration in light of [Borden],”
   Bates v. United States, 141 S. Ct. 2782 (2021).
           In Borden, four justices opined that crimes that can be committed
   recklessly cannot qualify as a “violent felony” under the “elements clause”
   of the Armed Career Criminal Act. Id. at 1825. Justice Thomas
   concurred, though for a slightly different reason than the four-justice
   plurality gave. 1 But this is not an ACCA case. The Sentencing Guidelines do


           1
             The ACCA’s elements clause defines “violent felony” as an offense requiring
   the “use of physical force against the person . . . of another.” 18 U.S.C. § 16(a). Borden’s
   four-justice plurality reasoned that recklessness crimes cannot meet that definition since
   “[t]he phrase ‘against another,’ when modifying the ‘use of force,’ demands that the
   perpetrator direct his action at, or target, another individual,” and “[r]eckless conduct is
   not aimed in that prescribed manner.” 141 S. Ct. at 1825 (emphasis added). Justice
   Thomas concurred, though he reasoned that “a crime that can be committed through
   mere recklessness does not have as an element the ‘use of physical force’ because that phrase




                                                2
Case: 19-10813        Document: 00516193107              Page: 3       Date Filed: 02/07/2022




                                          No. 19-10813


   not fall under that statute. Moreover, we do not generally read fragmented
   Supreme Court decisions to apply broadly beyond their context. See Marks v.
   United States, 430 U.S. 188, 193 (1977) (“When a fragmented Court decides
   a case and no single rationale explaining the result enjoys the assent of five
   Justices, ‘the holding of the Court may be viewed as that position taken by
   those Members who concurred in the judgments on the narrowest
   grounds . . . . ’” (quoting Gregg v. Georgia, 428 U.S. 153, 169 n.15 (1976)
   (plurality opinion)). However, we have since resolved any doubt about
   Borden’s applicability to Bates, and so we must apply it now.
           Specifically, in United States v. Gomez Gomez we held that Marks does
   not limit Borden to the ACCA context. __ F.4th __, No. 17-20526, 2022
   WL 152160, at *1 n.1 (5th Cir. Jan. 18, 2022) (per curiam). In United States v.
   Greer we held that Borden governs what can (and can’t) qualify as a crime of
   violence under the Sentencing Guidelines. 20 F.4th 1071, 1075 (5th Cir.
   2021). And in United States v. Anderson we acknowledged that Texas assault
   of a public servant can be committed recklessly. See 559 F.3d 348, 355 (5th
   Cir. 2009) (“To have violated Tex. Penal Code § 22.01(b)(1) . . .
   Anderson must have actually ‘cause[d] bodily injury to another’ with a mens
   rea of at least recklessness.”). 2 In the end, then, Bates is right. Under Borden,
   because Texas assault of a public servant can be committed recklessly, Bates



   ‘has a well-understood meaning applying only to intentional acts designed to cause harm.”
   Id. at 1835 (Thomas, J., concurring) (emphasis added) (quoting Voisine v. United States, 136
   S. Ct. 2272, 2290 (2016) (Thomas, J., dissenting)).
           2
             We recognize, of course, that Anderson’s specific holding—that Texas assault of
   a public servant qualifies as a crime of violence under the former Sentencing Guidelines’
   residual clause, 559 F.3d at 356—was abrogated by the Supreme Court in Johnson v. United
   States when it held the residual clause was unconstitutionally vague. 576 U.S. 591, 597
   (2015). Anderson did not turn on the Sentencing Guidelines’ elements clause, which our
   decision today forecloses as an avenue for finding Texas assault on a public servant as a
   crime of violence.




                                                3
Case: 19-10813        Document: 00516193107             Page: 4      Date Filed: 02/07/2022




                                         No. 19-10813


   has not committed a crime of violence as defined by the Sentencing
   Guidelines’ elements clause. Consequently, the district court erroneously
   applied the sentencing enhancement under U.S.S.G. § 2K2.1(a)(4)(A).
           We, therefore, VACATE Bates’s sentence and REMAND his case
   to the district court for resentencing in light of Borden. 3




           3
            We note that the Sentencing Guidelines have been updated since Johnson. Today,
   the Sentencing Guidelines also contemplate certain enumerated offenses, including
   “aggravated assault,” can qualify as crimes of violence. U.S.S.G. § 4B1.1(a)(2). We
   requested supplemental briefing in this case after Borden issued. Yet the parties have not
   addressed whether Texas assault on a public servant qualifies as aggravated assault, and
   thus a crime of violence, under the updated Sentencing Guidelines. Nor did the district
   court give that as an alternative reason for Bates having committed a crime of violence
   under the Sentencing Guidelines. Therefore, we will not address the issue ourselves and
   express no opinion on its applicability on remand.




                                               4